Per Curiam : This was a proceeding in the court below, by 1he city of Chicago, to condemn the right of way across appellant’s track and right of way, for a street. All the questions raised on this record have been fully considered and frequently decided in other cases to be found in the later volumes of our Reports. On the authority of the following cases the judgment of the Superior Court will be affirmed: Illinois Central Railroad Co. v. Willenborg et al. 117 Ill. 203 ; Peoria and Pekin Union Railway Co. et al. v. Peoria, etc. Railway Co. 105 id. 110 ; Chicago and Alton Railroad Co. v. Joliet, etc. Railroad Co. id. 388; Snell et al. v. Chicago et al. 133 id. 413 ; Chicago and Northwestern Railway Co. v. Chicago, 140 id.. 309 ; Illinois Central Railroad Co. v. Chicago, 141 id. 586; Lake Shore and Michigan Southern Railway Co. v. Chicago, 148 id. 509. Judgment affirmed.